LEWIS, Judge
(dissenting):
I will accept for the sake of argument the premise that the submission on behalf of the appellant presents matters outside the record. I also accept appellate defense counsel’s suggestion on the face of the motion that the submission bears on sentence appropriateness. I am willing to consider the material presented and accord it the weight I believe it merits. Grostefon contemplates a process that need not be encumbered by legal niceties. My quarrel has been with appellate counsel who present us with inadequately developed assignments of error, not with appellants who utilize the Grostefon mechanism to seek their day in appellate court. It is neither fair nor practical to hold them to the same standards which we attempt, not always successfully, to impose on counsel. If Airman McCarthy wants us to consider his contention that he might have been medically processed out of the Air Force in a more expeditious, manner and thereby have avoided the incidents that led to his court-martial, we should consider it.